United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Lee Morton				:
Application No. 16/350,836			:		Decision on Petition
Filing Date: January 22, 2019			:				
For: 	Apparatus for Exercising a Person’s 	:
Legs					:
	

This decision is being issued in response to a renewed petition under 37 C.F.R. § 1.181 filed on April 20, 2022, requesting the Office withdraw the holding of abandonment.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The renewed petition is not signed.  Therefore, the petition is dismissed.  Any renewed petition must be signed by the applicant or a patent practitioner registered with the United States Patent and Trademark Office (“Office”).

As will be discussed, the renewed petition could not be granted even if the renewed petition was properly signed.

Facts

The Office issued a non-final Office action on February 11, 2021.  The Office action sets a shortened statutory period for reply of three (3) months.  

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 12, 2021.   The Office issued a Notice of Abandonment on September 15, 2021.

A petition under 37 C.F.R. § 1.181 was filed on September 23, 2021.  The petition states, with emphasis in the original, “I did not receive a letter from you dated 11 February 2021.”

The Office issued a decision dismissing the petition on February 28, 2022.  The decision states the “showing necessary to overcome the presumption and establish non-receipt of an Office communication is addressed in MPEP § 711.03(c)(I)(A)” and quotes a portion of the MPEP section.  The decision also states the petition fails to establish non-receipt of the Office action. 

The renewed petition was filed on April 20, 2022.

Discussion

The renewed petition disagrees with some of the requirements set forth in the prior decision and states applicant’s “treatment has been harsh and unfair.”

In the absence of any irregularity in the mailing of a communication (Office action or notice) issued by the Office, there is a strong presumption that the communication was properly mailed and delivered to the address of record.  

Prior to February 11, 2021, the Office issued a notice, two Office actions, and an Advisory Action.  The United States Postal Service (“USPS”) and the United Kingdom Postal Service (“UKPS”) successfully delivered all four communications to the address of record.  Applicant promptly responded to the four communications.

An assertion that the Office action mailed February 11, 2021, was not delivered to the address of record is the equivalent of an assertion that one or more of the procedures in place at the USPS or UKPS failed resulting in the loss of the Office action.

In order for the holding of abandonment to be withdrawn for this application, the applicant must provide a showing sufficient to establish the probability the Office action was lost by a postal Service (USPS or UKPS) is greater than the probability that the Office action was delivered to the address of record.  The prior decision identifies the types of evidence that may be used to satisfy the required showing.

The prior decision states, 

A grantable petition to withdraw the holding of abandonment must identify the location where the communication would currently reside if the communication had been received and explicitly state a search of the location has been conducted and the communication is not at the location.

The renewed petition does not establish, or even assert, that the requirements in the quoted language set forth directly above are unreasonable or unfair.

The prior decision states,

A grantable petition to withdraw the holding of abandonment must address the manner in which mail from the Office is handled at the address of record.  Specifically, the petition must identify the individual(s) that handled mail at the address of record and identify the actions that would have been taken with the communication, if the communication had been received, between receiving the communication and placing the communication in the location where it would currently reside if it had been received.

The renewed petition does not include the requested information pertaining to the procedures in place at the address of record when handling incoming mail.  The procedures in place in are relevant to several issues such as the probability of the Office action being lost once received at the address of record and the probability the Office action was accidentally discarded as part of a pile of junk mail.  The reliability of the procedures in place at the postal services and the reliability of procedures in place at the address of record are both relevant to the issue of whether the Office action was lost by one of the postal services or lost after being delivered to the address of record.

The prior decision quotes a MPEP section addressing requirements for a showing to establish non-receipt of an Office action.  These requirements are not absolute requirements.  However, a showing that is able to establish non-receipt of a communication without satisfying the requirements will be extremely rare.  In the end, the only issue is whether the applicant has proven the probability the Office action was lost by the USPS or UKPS is greater than the probability the Office action was delivered to the address of record.

The current record is not sufficient to establish the Office action was lost by the USPS or UKPS is greater than the probability the Office action was delivered to the address of record.

The Office notes this decision assumes the reliability of the UKPS is equivalent to the reliability of the USPS.  If this assumption is incorrect, applicant may include statistics concerning the reliability of the UKPS when handling foreign and/or domestic mail in any renewed petition filed in response to this decision.

As states in the prior decision, applicant may file a petition under 37 C.F.R. § 1.137(a) if applicant cannot (or simply does not wish to) file a grantable renewed petition under 37 C.F.R.   § 1.181 establishing non-receipt of the Office action.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions


By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 





    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.